     Case 2:16-cv-00720-JAM-AC Document 63 Filed 01/27/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    MILORAD OLIC,                                     No. 2:16-cv-0720 JAM AC P
12                       Plaintiff,
13           v.                                         ORDER
14    JEFFREY BEARD, et al.,
15                       Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se with a civil rights action pursuant to 42 U.S.C.

18   § 1983, has filed a motion requesting that an order from Olic v. Lizarraga (Olic I), 2:14-cv-2120

19   KJM GGH, be considered as Exhibit C to his opposition to defendant Lizarraga’s motion for

20   summary judgment. ECF No. 61. He has also filed a request for the Clerk of the Court to attach

21   a copy of that order to his motion and to provide a copy to himself and defendants. ECF No. 62.

22          Both of plaintiff’s motions state that the order in Olic I is from March 2015, and that he

23   lost his copy of the order later that year. ECF Nos. 61, 62. However, based upon the description

24   of the order in plaintiff’s opposition to the motion for summary judgment, ECF No. 60 at 4,

25   plaintiff is actually referring to the order filed on February 26, 2015, Olic I at ECF No. 14.

26          Accordingly, IT IS HEREBY ORDERED that:

27          1. Plaintiff’s motion for the court to consider the order in Olic I as Exhibit C to his

28   opposition to defendant Lizarraga’s motion for summary judgment, ECF No. 61, is GRANTED.
                                                        1
     Case 2:16-cv-00720-JAM-AC Document 63 Filed 01/27/21 Page 2 of 2


 1          2. The Clerk of the Court is directed to file a copy of the order at ECF No. 14 in Olic v.
 2   Lizarraga, 2:14-cv-2120 KJM GGH, in this case and identify it on the docket as Exhibit C to
 3   Plaintiff’s Opposition to Motion for Summary Judgment (ECF No. 60).
 4          3. Plaintiff’s motion for copies, ECF No. 62, is GRANTED to the extent that the order is
 5   being filed as an exhibit in this case and the parties will receive copies of the order when it is
 6   entered on the docket.
 7   DATED: January 26, 2021
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         2
